DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020 and June 19, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi 2013/0032695.

Regarding independent claim 31, Ishibashi teaches, in Figures 2, 3 and 7 an imaging device (Fig. 2) comprising: 
a pixel (202) that outputs a pixel signal (Fig. 7; output of photodiode 701) based on an amount of incident light (para [0020]); 
a signal line (Fig. 3; Pixel Signal) coupled to the pixel; and 
a comparator (Fig. 3; 304) including; 
a first differential element (NT302) coupled to the signal line, 
a second differential element (NT301) coupled to a reference signal generation circuit (Timing Generator 302; Ramp Reference Signal), 
a first power element (307; left current source) that receives a ground voltage (GND), 
a second power element (307; middle current source) that receives the ground voltage, 
a first switch element (307; left switch) that couples the first and the second differential elements to the first power element, and 
a second switch element (307; middle switch) that couples the first and the second differential elements to the second power element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24, 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Tanaka 2009/0128653.

Regarding independent claim 13, Ishibashi teaches, in Figures 2, 3 and 7, an imaging device (Fig. 2) comprising: 

a signal line (Fig. 3; Pixel Signal) coupled to the pixel; and 
a comparator (Fig. 3; 304) including: 
a first differential transistor (NT302) coupled to the signal line; 
a second differential transistor (NT301) coupled to a reference signal generation circuit (Timing Generator 302; Ramp Reference Signal); 
a first power source (307; left current source) that receives a ground voltage (GND); 
a second power source (307; middle current source) that receives the ground voltage; 
a first switch circuit (307; left switch) that couples the first and the second differential transistors to the first power source; and 
a second switch circuit (307; middle switch) that couples the first and the second differential transistors to the second power source. 
Ishibashi fails to teach a first power source transistor; and a second power source transistor.
Tanaka teaches, in Figure 5, using a transistor as a power source transistor (NT213; para [0123], transistor NT213 is used as a current source).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the current sources as described by Ishibashi with the current source transistor as described by Tanaka to thus the make the current sources in Ishibashi use transistors instead.  This provides the benefit of improved control over the current source by direct control of the current source transistor with the switch instead of only the switch.

Regarding claim 14, Ishibashi and Tanaka teach the imaging device according to claim 13, Tanaka further teaches, in Figure 5, wherein a gate of the first power source transistor and a gate of the second power source transistor (each current source in Ishibashi is replaced by transistors which would have the same bias gate voltage as shown in Fig. 5 of Tanaka) are configured to receive a first voltage (TBIAS). 

Regarding claim 15, Ishibashi and Tanaka teach the imaging device according to claim 14, Ishibashi further teaches, in Figure 3, wherein the first switch circuit (307; left switch) couples one of a source or a drain of the first power source transistor (top of current source 307) to one of a source or a drain of the first differential transistor (bottom of NT203). 

Regarding claim 16, Ishibashi and Tanaka teach the imaging device according to claim 15, Ishibashi further teaches, in Figure 3, wherein the other of the source or the drain of the first power source transistor (bottom of left current source 307) is coupled to a first line supplied with the ground voltage (GND). 

Regarding claim 17, Ishibashi and Tanaka teach the imaging device according to claim 16, Ishibashi further teaches, in Figure 3, wherein the first switch circuit (307; left switch) and the second switch circuit (307; middle switch) couple the one of the source or the drain of the first power source transistor (307; left current source) to the one of the source or the drain of the second differential transistor (bottom of NT301). 

Regarding claim 18, Ishibashi and Tanaka teach the imaging device according to claim 14, Ishibashi further teaches, in Figure 3, wherein the second switch circuit (307; middle switch) couples one of a source or a drain of the second power source transistor (307; middle current source) to the one of the source or the drain of the first differential transistor (bottom of NT302). 

Regarding claim 19, Ishibashi and Tanaka teach the imaging device according to claim 18, Ishibashi further teaches, in Figure 3, wherein the other of the source or the drain of the second power source transistor (307; bottom of middle current source) is coupled to a second line supplied with the ground voltage (GND). 

Regarding claim 20, Ishibashi and Tanaka teach the imaging device according to claim 19, Ishibashi further teaches, in Figure 3, wherein first switch circuit (307; left switch) and the second switch 

Regarding claim 21, Ishibashi and Tanaka teach the imaging device according to claim 17, Ishibashi further teaches, in Figure 3, wherein the first switch circuit (307; left switch) is coupled between the one of the source or the drain of the first power source transistor (307; left current source) and the one of the source or the drain of the first differential transistor (bottom of NT302). 

Regarding claim 22, Ishibashi and Tanaka teach the imaging device according to claim 18, Ishibashi further teaches, in Figure 3, wherein the second switch circuit (307; middle switch) is coupled between the one of the source or the drain of the second power source transistor (307; middle current source) and the one of the source or the drain of the first differential transistor (bottom of NT302). 

Regarding claim 23, Ishibashi and Tanaka teach the imaging device according to claim 22, Ishibashi further teaches, in Figure 3, wherein a gate of the first differential transistor (NT302; para [0025]) is configured to receive a signal (Pixel Signal) based on the pixel signal. 

Regarding claim 24, Ishibashi and Tanaka teach the imaging device according to claim 23, Ishibashi further teaches, in Figure 3, wherein a gate of the second differential transistor (NT301) is configured to receive a reference signal (Ramp Reference Signal) from the reference signal generation circuit. 

Regarding claim 29, Ishibashi and Tanaka teach the imaging device according to claim 14, Ishibashi further teaches, in Figure 3, wherein the first switch circuit is configured to receive a first control signal (para [0031]; the current sources in 307 are switched in accordance with the bias values).
 
Regarding claim 30, Ishibashi and Tanaka teach the imaging device according to claim 29, Ishibashi further teaches, in Figure 3, wherein the second switch circuit is configured to receive a second control signal which is different than the first control signal (para [0031]; the current sources in 307 are switched in accordance with the bias values, thus a combination of the switch may be turned on or off which indicates that separate control signals are used on each switch). 

Regarding independent claim 32, Ishibashi teaches, in Figures 2, 3 and 7 an electronic apparatus (Fig. 1), comprising: 
an imaging device (Fig. 2) including: 
a pixel (202) that outputs a pixel signal (Fig. 7; output of photodiode 701) based on an amount of incident light (para [0020]); 
a signal line (Fig. 3; Pixel Signal) coupled to the pixel; and 
a comparator (Fig. 3; 304) including: 
a first differential transistor (NT302) coupled to the signal line, 
a second differential transistor (NT301) coupled to a reference signal generation circuit (Timing Generator 302; Ramp Reference Signal); 
a first power source (307; left current source) that receives a ground voltage (GND); 
a second power source (307; middle current source) that receives the ground voltage; 
a first switch circuit (307; left switch) that couples the first and the second differential transistors to the first power source transistor; and 
a second switch circuit (307; middle switch) that couples the first and the second differential transistors to the second power source transistor. 
Ishibashi fails to teach a first power source transistor; and a second power source transistor.
Tanaka teaches, in Figure 5, using a transistor as a power source transistor (NT213; para [0123], transistor NT213 is used as a current source).
.

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, in view of Tanaka and further in view of Shimotsusa et al. 2013/0221197 (called Shimotsusa hereinafter).

Regarding claim 25, Ishibashi and Tanaka teach the imaging device according to claim 13, but fail to teach further comprising a first substrate including the pixel and the signal line, and a second substrate bonded to the first substrate, the second substrate including the comparator. 
Shimotsusa teaches, in Figures 6B-6E, a first substrate (101; para [0054]) including the pixel (103; para [0054]), and a second substrate (102; para [0054]) bonded to the first substrate (Fig. 6E), the second substrate including the comparator (105) and the signal line (112).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ishibashi and Tanaka with the substrate structure for placement of circuits as described by Shimotsusa for the purpose of reducing the influence of heat and noise from the photoelectric conversion onto the image signal processing unit.
Ishibashi, Tanaka and Shimotsusa fail to teach a first substrate including the signal line.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the signal line be placed in the first substrate, since it has been held that mere rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 26, Ishibashi, Tanaka and Shimotsusa teach the imaging device according to claim 25, Shimotsusa further teaches, in Figures 6B-6E, further comprising a third substrate (603) and the second substrate includes a memory (109; para [0054]). 

However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a third substrate to include a memory, since it has been held that mere rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 27, Ishibashi, Tanaka and Shimotsusa teach the imaging device according to claim 26, Shimotsusa further teaches wherein the third substrate bonded to the second substrate (Fig. 6E; three substrates bonded together). 

Regarding claim 28, Ishibashi, Tanaka and Shimotsusa teach the imaging device according to claim 26, Shimotsusa further teaches, in Figures 6B-6E, wherein the second substrate further includes a counter coupled to the comparator (para [0054], second substrate 102 includes a counter 107). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nishimura et al. discloses “SOLID-STATE IMAGE PICKUP DEVICE, AND IMAGE PICKUP DEVICE” (see 2016/0316168)
Nomura et al. discloses “SEMICONDUCTOR DEVICE, PHYSICAL INFORMATION ACQUIRING APPARATUS, AND SIGNAL READING-OUT METHOD” (see 2012/0199724)
Ono discloses “SOLID-STATE IMAGING APPARATUS AND METHOD FOR DRIVING THE SAME” (see 2013/0182157)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867